        Case
         Case1:15-cv-02739-LAP
              1:16-cv-08569-LAP Document
                                 Document286-4
                                          227 Filed
                                               Filed02/18/21
                                                     02/17/21 Page
                                                               Page11ofof11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PETERSEN ENERGÍA INVERSORA, S.A.U. and
PETERSEN ENERGÍA, S.A.U.,

                                   Plaintiffs,

               -against-

ARGENTINE REPUBLIC and YPF S.A.,                                   Case Nos.:

                                   Defendants.                     1:15-cv-02739-LAP
                                                                   1:16-cv-08569-LAP

ETON PARK CAPITAL MANAGEMENT, L.P.,
ETON PARK MASTER FUND, LTD., and
ETON PARK FUND, L.P.,

                                   Plaintiffs,

               -against-

ARGENTINE REPUBLIC and YPF S.A.,

                                   Defendants.


                                      [PROPOSED] ORDER

       Before the Court is Plaintiffs’ February 17, 2021 letter motion requesting to file under

seal (i) portions of Plaintiffs’ Reply in Support of Pre-Motion Conference Letter and Report

Regarding Status of Discovery, filed February 17, 2021 (the “Reply”); (ii) portions of Exhibit 2

to the Reply; and (iii) Exhibit 8 to the Reply in its entirety. Upon review of the letter motion, it

is hereby ORDERED that:

       Plaintiffs’ letter motion is GRANTED.

                           February 2021.
                18 day of _________,
SO ORDERED this ___
                                                       ________________________________
                                                       LORETTA A. PRESKA
                                                       Senior United States District Judge
